Case 6:20-cv-00988-ADA Document 8-8 Filed 11/02/20 Page 1 of 18




                 Exhibit 8
          Case 6:20-cv-00988-ADA Document 8-8 Filed 11/02/20 Page 2 of 18

                                                                                               US007 173177B1


(12) United States Patent                                                    (10) Patent No.:                 US 7,173,177 B1
     Gould et al.                                                            (45) Date of Patent:                           Feb. 6, 2007
(54) USER INTERFACE FOR SIMULTANEOUS                                          5,860,068 A        1/1999 Cook .......................... 705/26
       MANAGEMENT OF OWNED AND                                                5,918,213 A        6/1999 Bernard et al. ............... 705/26
       UNOWNED INVENTORY                                                      5,953,005 A        9, 1999 Liu ..................   ... 345,302
                                                                              5,963,916 A       10/1999 Kaplan ..........               ... TOS/26
(75) Inventors: Eric J. Gould, San Jose, CA (US);                             5,970.474. A
                                                                              6,023,683 A
                                                                                                10/1999 LeRoy et al. ................. 705/27
                                                                                                 2/2000 Johnson et al. ............... 705/26
                   Nick West, Austin, TX (US); Donald                         6,026.366
                                                                                W4W     A        2, 2000 Grube     ..............       ... TO5/10
                   McCaskill, Austin, TX (US); Alice                          6,026,376 A        2/2000 Kenney ..                       ... 705/27
                   Cark, Austin, TX (US); Paulus                              6,026,403 A        2/2000 Siefert ....                    ... TO7/10
                   Trisnadi, Austin, TX (US)                                  6,055,513 A        4/2000 Katz et al. .................... 705/26
                                                                              6,055,516 A        4/2000 Johnson et al. ............... 705/27
(73) Assignee: Blue Dolphin Solutions LLC, Las                                6,055,573 A        4/2000 Gardenswartz et al. ..... TO9,224
                   Vegas, NV (US)                                             6,061,691 A        5/2000 Fox ............................ TO7 104
                                                                              6, 131,088 A      10/2000 Hill ............................. 705/27
(*) Notice:        Subject to any disclaimer, the term of this                6,151,643 A       1 1/2000 Cheng et al. ................. T10.36
                   patent is extended or adjusted under 35                    g: R
                                                                                4- 4 W
                                                                                                 398- BSA et al i.
                                                                                                             e     Il Gal.      .....
                                                                                                                                        - - - - -7o'sb
                                                                                                                                        ---
                   U.S.C. 154(b) by 326 days.                                 6,230,199 B1       5/2001 Revashetti et al. ......... TO9,224
(21) Appl. No.: 10/696,379                                                                         (Continued)
(22) Filed:        Oct. 29, 2003                                                             OTHER PUBLICATIONS
               Related U.S. Application Data                           UMG Recordings, Inc., et al. v MP3.com, Sep. 6, 2000, U.S. District
                                                                       Court of Southern District of New York.
(63) Continuation of application No. 09/473,901, filed on
       Dec. 28, 1999, now Pat. No. 6,693,236.                                                      (Continued)
(51) Int. Cl                                                           Primary Examiner Jeffrey W Donels
       GIOH IMO               (2006.01)                                 57                        ABSTRACT
       GIOH I/8               (2006.01)                                (57)
       GIOH 7/00              (2006.01)                                The present invention provides a user configurable computer
(52) U.S. Cl. ........................ 84/615: 84/477 R; 705/26:        inep for managing
                                                                       interface            in prinventory. The interface
                                                                                                                ning           p a
                                                                                                                          provides
                                                          7OO/214
                                                                       list, generated according to a user-defined organization. The
(58) Field of Classification Search ............ 705/26–29;            list includes both owned and un-owned items and provides
          434/307 A: 84/477 R. 600, 615,653; 700/214,                  a means for sampling and purchasing the un-owned items
               700/234; 369/30.08, 30.09: 715/744. 748                 directly from the list. The present invention contemplates a
     See application file for complete search history.                 user interface for managing an entertainment play lists Such
(56)               References Cited                                    as music play lists, video play lists etc. In addition the
                                                                       present invention contemplates management of vehicle
               U.S. PATENT DOCUMENTS                                   maintenance and goods such as groceries, toys, or books.
     5,734,719 A       3, 1998 Tsevdos et al. ................ 380.5
     5,794.206 A       8, 1998 Wilkinson et al. ............. 70.5/1                     26 Claims, 8 Drawing Sheets




                                      open user interface -134
                                       notice item need     -   306
                                       to be purchased
                                                                          automate search
                                          select item                      for item from
                                       to be purchased                       userpreferred
                                                                               vendors
                                         purchase item      1314




                                                                                                312
    Case 6:20-cv-00988-ADA Document 8-8 Filed 11/02/20 Page 3 of 18


                                                US 7,173,177 B1
                                                          Page 2

         U.S. PATENT DOCUMENTS                                        6,446,080 B1    9/2002 Van Ryzin et al. ......... TO7 104
                                                                      6,473.738 B1   10/2002 Garrett ..........        ... 705/26
6,232,539 B1   52001 Looney et al................. 84.609             6,618,753 B2   9/2003 Holland et al.                709/217
6,233,682 B1   5/2001 Fritsch .......              713,168         2002/0059120 A1    5/2002 Milton ........................ 705/28
6,236,974 B1   5/2001 Kolawa et al.              ... 705/7
6,236,978 B1   5/2001 Tuzhilin .....             ... 705/26
6,243,375 B1   6/2001 Speicher.                     370,352                     OTHER PUBLICATIONS
6.243,725 B1   6/2001 Hempleman et al. ....... 707/530
6,246.997 B1   6/2001 Cybul et al. .................. 705/27   “My MP3.com FAQ”, printed Nov. 6, 2000.
    Case 6:20-cv-00988-ADA Document 8-8 Filed 11/02/20 Page 4 of 18


U.S. Patent           Feb. 6, 2007     Sheet 1 of 8                  US 7,173,177 B1




                                                   determine that               1 O2
                                                 goods are needed
                                                add to shopping list            1 O4




                                                                                108

                                                 search for ith item
                                                  items infth store             11O
                                                according to vendor
                                                    organization
                                                      add to cart               112




               item
           available at                       NO       complete
              fth Store                                                   116
                               12O


                                                      Y ES
         purchase goods              122           purc hase goods              118
            at fth store                              at fth store




                           Tigure 1 (Prior Art)
    Case 6:20-cv-00988-ADA Document 8-8 Filed 11/02/20 Page 5 of 18


U.S. Patent         Feb. 6, 2007   Sheet 2 of 8        US 7,173,177 B1




                                       214
              214




   O                                               O
    212 Ju-y

    226       226
              d




                                        222             224




                             Tigure 2
    Case 6:20-cv-00988-ADA Document 8-8 Filed 11/02/20 Page 6 of 18


U.S. Patent          Feb. 6, 2007      Sheet 3 of 8              US 7,173,177 B1




         notice item need
         to be purchased
                                               automate search
            select item                         for item from
         to be purchased                        user preferred
                                                  Vendors




                                    Pigure 3
    Case 6:20-cv-00988-ADA Document 8-8 Filed 11/02/20 Page 7 of 18


U.S. Patent       Feb. 6, 2007    Sheet 4 of 8          US 7,173,177 B1




         World Tour



                                                     Title

                                                     Artist

                                                     Album Cover
                                                     Lyrics




                                 figure 4
       Case 6:20-cv-00988-ADA Document 8-8 Filed 11/02/20 Page 8 of 18


U.S. Patent             Feb. 6, 2007            Sheet 5 of 8        US 7,173,177 B1




            British Isles                      Irish Celtic
                            508
                                                              SO4

 * - Irish Celtic                      ;418                   5O4
 SO2                              s418                        SO4
 SO2                              S
                                       °41's                  SO4
                                        418




                                           figure 5
    Case 6:20-cv-00988-ADA Document 8-8 Filed 11/02/20 Page 9 of 18


U.S. Patent       Feb. 6, 2007    Sheet 6 of 8         US 7,173,177 B1




                                                     GroceryStar.com

                                                         614
                                                     Wisconsin's
                                                     Best       ?
                                                     S2.39 per b


                                                     Imported
                                                     Italian ?
                                                     S3.13 per Ib




                                 Pigure 6
    Case 6:20-cv-00988-ADA Document 8-8 Filed 11/02/20 Page 10 of 18


U.S. Patent        Feb. 6, 2007       Sheet 7 of 8         US 7,173,177 B1




                           Baking Goods




                     8.     8
                                                     7O6
                    Sk            Baking Soda
                          zo8                        7O6
                    Skzo8
                                                     7O6

                     e.  7O8




                                Pigure 7
      Case 6:20-cv-00988-ADA Document 8-8 Filed 11/02/20 Page 11 of 18


U.S. Patent          Feb. 6, 2007          Sheet 8 of 8                 US 7,173,177 B1




                                                       802.




                                                              88

                                                              81O      Easy Oil
                                                                        S21.95
806                            k          Oil Change
                                    814                                Schedule
                                                              8.
806                                       Oil Filter

                                                                   O
86                                        Ball Joint Lube              Maintenance
                                                                       History




                                          (Pgure 8
          Case 6:20-cv-00988-ADA Document 8-8 Filed 11/02/20 Page 12 of 18


                                                         US 7,173,177 B1
                                 1.                                                                        2
      USER INTERFACE FOR SIMULTANEOUS                                       the shopper travels to the next store to resume the search step
         MANAGEMENT OF OWNED AND                                            110. This process continues until all of the items on the list
            UNOWNED INVENTORY                                               have been obtained.
                                                                               It will be appreciated that the traditional method of
   This is a Continuation application of copending prior               5    shopping is somewhat cumbersome and time consuming.
application Ser. No. 09/473,901 filed on Dec. 28, 1999 now                  The process becomes still more difficult if the shopper has
U.S. Pat. No. 6,693,236, the disclosure of which is incor                   a small child to attend to or has a physical impairment which
porated herein by reference.                                                makes travel to and movement within the stores difficult.
                                                                               With the advent of the Internet and on-line shopping, the
          BACKGROUND OF THE INVENTION                                  10   process has been made somewhat easier. However, the
                                                                            Internet shopping has essentially maintained the traditional
  The present invention relates to management of inventory.                 shopping model, with the only real difference being that the
More particularly the present invention relates to maintain                 shopper does not have to physically travel from one store to
ing an inventory of items through use of a user interface                   another. The online shopper still must compile a list of goods
incorporating a user customized organization wherein both              15   needed and then in a separate step, must go to various
owned and un-owned items can be processed simultaneously                    Internet sites to shop for those goods. Once at the site the
and wherein un-owned items can be purchased directly from                   shopper must search for the goods which are organized
the user interface.                                                         according to the vendor's chosen organization, which can
   With reference to FIG. 1, the traditional processes of                   vary from vendor to vendor. The on-line shopper fills a
maintaining a Supply of goods or services, and purchasing                   virtual shopping cart with goods and, when the items
                                                                            remaining on the shopper's list are not available at that
those goods or services involves several discrete steps.                    Internet site, the shopper must proceed to another site to
While most people do not consciously think about it, the                    finish the list.
process of shopping for goods involves a complex procedure                     Another system which has been developed in an attempt
which is understood more clearly with reference to FIG. 1.             25   to streamline the shopping experience is the use of bridal
First, in a step 102, a shopper must determine certain goods                registries. Such a registry contains a list of items which a
are needed and then, in a step 104, must either remember                    couple desires to own. As friends and family purchase items
that the goods are needed, or must add them to a list of Such               on the list, the list is constantly updated to indicate which
needed items. In a step 106 the shopper must determine                      items have been purchased and which items remain to be
whether either of two conditions are met. First, are there                  purchased. However, such a system suffers the drawback
Sufficient articles in the list to justify traveling to a store, and        that it is only useful for one store and the buyer must go to
second is there at least one item in the list which is needed
with Sufficient urgency to justify a trip to the store regardless           the store to access the system. In addition, the once an item
of the size of the list. If the answer to either of these                   has been selected from the list, the buyer must purchase the
                                                                            item as a separate, discrete activity. This purchase is gen
questions is no then the shopper returns to the step 102 of            35   erally performed as according to the conventional shopping
determining that further items are needed and adding them                   experience in which the shopper must find the item in the
to the list. However, if the answer to either of these questions            store, using the stores inventory organization, and then must
is yes, then the shopper, in a step 108, determines a first item            make the purchase in a conventional manner at check out
to search for and a first store in which that item is most likely           stand or the like.
to be found.                                                           40      From the forgoing it is apparent that there remains a need
   Once at the first store, in a step 110 the shopper searches              for a new shopping paradigm. Such a shopping paradigm
for the first item. As any shopper will appreciate, in a                    would preferably include a system which would take full
traditional shopping experience, the process of searching a                 advantage of the vast power of computers and of the Internet
store for a particular item is dictated by the vendor's                     to eliminate many of the steps required to maintain an
organization of goods. For example, while the shopper may              45   inventory of goods or services. Such a system would also
have compiled a shopping a list in which all of the items                   preferably provide a tool allowing the shopper to organize
necessary to make a spaghetti dinner may be grouped                         goods in a manner most useful to the shopper, would identify
together, the store may have items arranged in any number                   for the user which items need to be purchased and would
of organizations. The sauce may be in one isle with canned                  allow the user to purchase each item individually directly
vegetables, while spaghetti noodles are in another isle, and           50   from the user customized organizational tool.
red wine in yet another. Finding the Parmesan cheese is
always a problem. To further exacerbate the problem one                                  SUMMARY OF THE INVENTION
store often organizes its stock differently from another store.
   With continued reference to FIG. 1, in a step 112, once the                The present invention provides a system method and
item is found it is placed in a cart. Then in a step 114 the           55   apparatus for allowing a computer user to maintain an
shopper directs his or her attention to the next sequential                 inventory of goods or services in an organization which is
item on the list. At this point, in a step 116, the shopper must            customized to the users individual needs. The organized
check the list to determine whether all of the items have been              items include both those items owned by the user and those
obtained. If the answer is yes then, in a step 118, the shopper             which need to be purchased, and the user is provided with
proceeds to the check out counter and purchases the item or            60   an indication of which items fall into which category,
items in the cart. If the answer to the step 116 is no, then the            allowing the user to easily determine which items remain to
user proceeds to step 120 to determine whether the remain                   be purchased. Purchase can be made directly by selecting the
ing article or articles can be purchased at that store. If it can,          needed item without requiring the user to compile a list of
the shopper returns to the step 110 to search for that item. If             items and without visiting different vendors to purchase all
the item cannot be found there, then in a step 122, the                65   needed items.
shopper proceeds to the checkout stand to purchase any                        More particularly, the invention includes a user interface
items accumulated in the shopping cart. Then in a step 124.                 which displays a plurality of category icons each of which
         Case 6:20-cv-00988-ADA Document 8-8 Filed 11/02/20 Page 13 of 18


                                                     US 7,173,177 B1
                              3                                                                      4
represents a user defined grouping of items. These items and              FIG. 2 is a schematic view of a computer system useful
groupings are organized in any manner designed by the user.             with the present invention;
Selecting one of the category icons causes the items within               FIG. 3 is a process flow chart illustrating a shopping
that group to be displayed with an associated Status icon. The          method of the present invention;
status icon associated with each item indicates to the user               FIG. 4 displays a user interface according to an embodi
whether the item is currently owned by and available to the             ment of the present invention;
user, whether it needs to be purchased, or whether it has been            FIG. 5 displays a user interface according to an alternate
purchased but has not yet been received.                                embodiment of the invention;
   Selecting an item having a status icon indicating that it              FIG. 6 displays a user interface according to an alternate
needs to be purchased will cause a window to be displayed          10   embodiment of the present invention;
which includes a description of at least one Such item                    FIG. 7 is a perspective view of an electronic checklist for
available for purchase along with a mechanism for purchas               use with an embodiment of the present invention:
ing the item. The item window can include information Such                FIG. 8 displays a user interface according to yet another
as price, availability, size, graphics, etc. The purchase               embodiment of the present invention.
mechanism can be in the form of a button which the user can        15
select to initiate an on-line purchase. The selection of                           DETAILED DESCRIPTION OF THE
vendors can be preprogrammed, determined in real time, or                                 EMBODIMENTS
can be by default, however, the system automatically deter
mines which stores Supply the item and provides a link to                 The present invention provides a system, method and
only those stores.                                                      apparatus for managing, organizing and purchasing items
   One embodiment of the invention provides a mechanism                 using a personalized user interface on a computer system.
for managing a music portfolio. The system can be directly              The user interface includes one or more customized lists,
connected with the user's stereo system and includes user               capable of displaying a selection of items of mixed owner
defined play lists. The play lists can be organized in any              ship. More particularly, the list provides an indication of
manner chosen by the user for example genre, artist, instru        25   whether or not the item is already owned by the user and the
ment, etc. A selection of lists identified by list icons is             user interface provides a mechanism for purchasing those
displayed from which the user can select a desired list.                items that are not.
Selecting a desired list causes the musical titles within that             With reference to FIG. 2, the present invention includes a
list to be displayed. Each title includes a status icon which           software-based set of computer executable instructions for
indicates whether the title is currently owned or needs to be      30   use with a computer system 210. The computer system 210
purchased. By selecting an item to be purchased, the user               is preferably connected for communication with a computer
accesses a window containing information regarding the title            network 212 including a plurality of remote agents 214. The
and a button for initiating a purchase of the musical title. The        computer network can be for example a local area network
purchase can be, for example, in the form of downloaded                 (LAN) or can be Internet based.
MP3 music or can be on compact disc delivered via a                35      With continued reference to FIG. 2 the computer system
conventional carrier. The lists are transferable so that a user         preferably includes a computer 216 including a central
can receive from a friend a list of, for example, party music.          processing unit, random access memory (RAM) (not
When the list is displayed in the user interface, it will               shown), read only memory (ROM) (not shown) and one or
indicate which of the items are already owned by the user               more drives 218 which can be in the form of a magnetic
and which have yet to be purchased.                                40   floppy disk drive, laser disk etc. The computer system 10
  In another embodiment of the invention, the user interface            also includes a video monitor 220 for visually displaying
can be used to maintain a stock of groceries. Again the                 data to the user, a keyboard 222 for manually entering data,
groceries can be organized in any manner chosen by the user.            and a computer mouse or trackball 224 for manipulating
The groceries are displayed in user customized lists with an            data in coordination with the visual display provided by the
indication of which items remain to be purchased. Selecting        45   monitor 220. A set of speakers 226 can also be provided and
an item to be purchased opens an item description window                connected with the computer 216.
and provides for a direct on-line purchase.                                The software based computer executable instructions can
   In yet another embodiment of the invention, the user                 be loaded into the computer 216 through the drive 218 or can
interface allows a user to easily manage vehicle mainte                 be accessed through the network 212 from one or more of
nance. Each vehicle owned by the user is provided with its         50   the remote agents 214. Once loaded the software instruc
own icon, selection of which will provide the user with                 tions can be stored in the RAM, ROM, on a magnetic or laser
information regarding the maintenance schedule of that                  disk accessed by the drive 216 or can be maintained on one
vehicle. The system keeps track of maintenance already                  of the agents 214. While the invention has been described in
performed and alerts the user when maintenance is due. The              terms of use a personal computer, those skilled in the art will
system also provides the user with a selection of service          55   recognize that the present invention can be used in connec
stations from which Such service can be provided and also               tion with other similar electronic equipment such as a hand
provides the user with links to the service station to schedule         held device, a laptop computer, etc.
Such maintenance.                                                          With reference to FIG. 3, an improved shopping method
  These and other advantages of the invention will become               302 will be described. The process 302 begins with a step
apparent to those skilled in the art upon a reading of the         60   304 in which the user opens the software. Upon activation,
following descriptions of the invention and a study of the              the software will provide the user with at least one user
several figures of the drawing.                                         defined list of items. The list includes and indication to the
                                                                        user of which items are already owned and which need to be
      BRIEF DESCRIPTION OF THE DRAWINGS                                 purchased. Therefore, after activating the Software, in a step
                                                                   65   306, the user will readily notice which items, if any, need to
  FIG. 1 is a process flow chart illustrating a shopping                be purchased. In a step 308, the user selects an item to be
method of the background art;                                           purchased. In a step 310, the software automatically
          Case 6:20-cv-00988-ADA Document 8-8 Filed 11/02/20 Page 14 of 18


                                                       US 7,173,177 B1
                              5                                                                           6
searches for on-line vendors from among the agents 14 (FIG.                 If the title 410 selected is already owned and possessed by
2) which can provided the item, preferably focussing on                   the user, selection of the title 410 will initiate play of the
certain user preferred vendors 312. Then, in a step 314, the              title. On the other hand if the status of the title is that it has
user purchases the item. In a step 316, the user checks the               been purchased but not yet received, then selection of the
software to determine whether additional items remain to be               title will initiate a delivery information window (not shown)
purchased. If so then the user returns to step 308, if not then           which might include data Such as carrier, estimated time of
the user is done.                                                         arrival, whether it will be delivered C.O.D., etc.
  With reference to FIG. 4, an embodiment of the invention                   The present embodiment can be used with music which
includes a user interface 402 which can be displayed on the               can be downloaded directly from a network such as the
computer monitor 220 (FIG. 1) and can be considered to               10   Internet using MP3 or similar technology. In such an appli
include three basic window regions. In the first region 404,              cation, a status of condition of “purchased but not received
a selection of lists is displayed. The nature of the lists is             would have limited applicability. Alternatively, the present
indicated by a heading 406, which can be an expression                    embodiment can be used with music recorded on compact
generated by the user or can be a default heading.                        discs or the like which must be purchased and delivered. In
   Each list is represented in the first window region 404 by        15   such a situation, the “purchased but not received status
a list icon 408, and the heading 406 corresponds to the                   condition is useful in indicating that while the title can not
category of lists displayed. The organization and categori                be played no purchase is necessary. It should be noted that
zation of lists can be tailored by the user to fit with his or her        the present embodiment contemplates that the term “title'
mindset and experiences. For example if the user had just                 applies to either a single song or an entire album as deter
returned from an extended vacation in which several coun                  mined by user preference.
tries had been visited, the user might generate a heading                    The present embodiment is an integral part of the user's
entitled “World tour'. Under this heading there could be a                home entertainment system. Selecting the list heading 416 in
set of lists 408, in the form of play lists or libraries, each            the second window region 412, will activate play of all of the
containing music reminding him or her of specific locations               titles 410 of the list which are currently in the possession of
visited. In Such a case, the lists falling under the heading         25   the user. These titles 410 can be played through the user's
“World Tour” might have names such as “British Isles”.                    Stereo system (not shown) or through the user's computer
“polka”, “Greece’, etc. The user interface 402 is very                    system 216 through speakers 226 (FIG. 2).
flexible so that the organization need not be consistent and                 With reference to FIG. 5, to further illustrate the organi
need not make sense to anyone other than the user. For                    zational flexibility of the user interface, a particular list can
instance, in the example above the lists seem inconsistent           30   have nested in it other lists. For example, a list entitled
because "British Isles” and “Greece' are locations while                  “British Isle' might include other nested lists 502 such as
“polka' is a style of music. While this organization might                “Irish Celtic”, “Scottish Celtic”, “British Invasion and
seem inconsistent to most people it might make sense to the               “London Philharmonic'. Selecting the British Isles list icon
USC.                                                                      408 (FIG. 4), would cause the nested list icons 502 to appear,
  With continued reference to FIG. 4, the user can select one
                                                                     35   selection of which would generate an array of titles 504
of the lists 408, in which case a selection of items 410                  falling within that nested list 502. The titles 504 would have
                                                                          corresponding status icons 418 and purchase or play of the
contained in that list will be displayed in a second window               titles would be provided for as previously described.
region 412. Selection of list can be made using a pointer icon               With reference again to FIG. 4, a list 408 can be trans
414 controlled by the mouse 224 (FIG. 2) or can be by                40   ferred between the user and one or more of the remote agents
another method such as Scrolling through the list icons using             214 (FIG. 2). For example, the user can request from and
the keyboard 222 (FIG. 2) or a remote control (not shown).                receive from a friend a list 408 of party songs. The titles 410
When a particular list 408 is selected in region 412, the name            on the list 408 will appear with an indication of which titles
of the list appears at the top of the second window region as             are already owned and which need to be purchased.
a list heading 416. A selection of items 410 in the form of          45      Similarly, with reference to FIG. 5, the user can send one
musical titles making up the selected list 408 will appear                of his embedded list titles 508 to a music dealer as an empty
below the list heading 416.                                               list with a request to fill the lists with titles matching those
  With reference still to FIG. 4, a title status icon 418                 categories. The music dealer can then fill the user's embed
appears next to each listed title 410 displayed in the second             ded list 502 with a list 504 that matches the user's catego
region 18. These icons 42 indicate the status of the item in         50   rization. This dealer supplied list 504 could include all
the list. For example a check mark, might appear next to an               inventory in that category or a filtered subset thereof. From
item to indicate that the item is already in the possession of            this list, the user can contract the list to show just those items
the user. Another icon, for example a dollar sign, might                  which are already owned by the user, only those which are
appear next to items which have not yet been purchased.                   not owned or some user defined combination thereof. There
Another possible icon, for example mail package symbol,              55   fore, upon receiving the filled list from the music dealer, the
might appear next to an item which has been purchased but                 user can, upon a simple inspection of the status icons 504,
not yet received.                                                         determine whether he or she already owns each of the items
   With continued reference to FIG. 4, selecting one of the               Suggested by the dealer. The user can then select an un
title icons 410 will initiate various activities depending upon           owned title 504, listen to a sample of the music, and, if
the status of the item. For example, if a title has not yet been     60   desired, purchase the title 504.
purchased, selecting that title will cause information regard                With reference to FIG. 4, the transferability of the lists
ing that title. Such as artist, record label, and album cover             408 can also be useful in other ways. For example, if a user's
graphics, etc., to be displayed in a title description window             friend has compiled a list of music he likes to listen to while
420. A “sample icon 422 will be displayed which will                      driving he or she can transfer that list to the user. Upon a
initiate a sample play of the music, and a “buy' icon 424 will       65   quick inspection of the status icons 418, the user can
also be displayed, selection of which will initiate a purchase            determine whether any of the items are already owned and
of the title.                                                             which remain to be purchased.
            Case 6:20-cv-00988-ADA Document 8-8 Filed 11/02/20 Page 15 of 18


                                                      US 7,173,177 B1
                              7                                                                       8
   From the above, those skilled in the art will recognize that          used to maintain an inventory of virtually any kind of items,
the present invention can be used to manage inventory of                 Such as for example toys or books.
virtually any type of goods or services. With reference now                 The present invention contemplates that the status of each
to FIG. 6, another exemplary embodiment of the invention                 item might not be merely binary (i.e. owned or un-owned)
is disclosed. The present embodiment includes a customized               but may be some intermediate state. For example, the item
user interface 602 useful for managing grocery inventory in              410 (FIG. 4) of the previously described embodiment might
a home. The user interface can be organized in any manner                be licensed for a limited time or might be licensed on a
which is useful to the particular user. For example if a user            particular platform. Or, the user might have only a small
tends to mentally group items such as pasta, sauce, bread,               amount of an item 610 (FIG. 6), such as, for instance, 4 cup
and cheese, a list can be created to group these items              10   of sauce. The present invention can be adapted to provide an
together. Alternatively, the user might want to group items              indication of Such an intermediate status.
based on where in the house they are stored. Again, lists can               It will be appreciated that the activity of purchasing each
be developed to categorize items in this way.                            item can be done directly from the user interface each time
  With continued reference to FIG. 6, the user interface 602        15
                                                                         an item is used up. The purchases can be tallied in an
generates a display of user defined categories 604. Aheading             account (not shown) which can be checked at any time to
606 identifies the user interface 602 as pertaining to grocer            determine the amount charged. By way of example, a user
ies generally. Selecting one of the categories causes that               can periodically select and purchase items as they are used
category name to be displayed as a list heading 608 having               up, and schedule a delivery for a predetermined time. The
displayed there below a list of items 610 within that cat                delivery will then include all items purchased up to that
egory. As with the previously described embodiment each                  point. This avoids the difficulty and embarrassment, some
displayed item 610 has associated with it a status icon 612              times experienced with traditional grocery shopping
which identifies the status of the item 610. For example, an             wherein a grocery cart is filled and brought to a checkout
item which is owned is identified by a first icon 612(a),                stand only to find that the amount exceeds that which the
while an item which needs to be purchased is identified by          25
                                                                         buyer is willing or able to pay. The present invention allows
a second icon 612(b). Furthermore, a third icon 612(c) might             purchases to be made incrementally and directly without the
represent the item as having been purchased but not yet                  use of a physical or electronic grocery cart.
received.                                                                   With reference to FIG. 7, a portable electronic checklist
   With continued reference to FIG. 6, by selecting from the             can be used to maintain the inventory of groceries in the user
list an item 610 which needs to be purchased, information           30   interface 602 (FIG. 6). The portable user interface can be
regarding that item will appear in one or more item descrip              hung on a pantry door or incorporated into a refrigerator
tion windows 614 within the user interface 602. For                      door so as to be easily accessible when supply of an item is
example, if an item 610 entitled “mozzarella', which needs               found to be low. The electronic checklist 702 includes a
to be purchased, is selected, a window 614 corresponding to              category heading 704 which corresponds to the headings
a particular brand of mozzarella will be displayed along with       35   608 of the user interface 602 (FIG. 6). When the user touches
price and other information. A visual display might also be              the heading 704, it changes from one heading to another in
displayed Such as might be found on packaging of a product,              series until a desired heading is found. Each heading display
or perhaps a picture of the product. More than one Such                  generates a corresponding list of items 706 there below
window 614 can be displayed in order to give the user a                  corresponding to the items 610 in the user interface. When
selection from which to choose when making a purchase;              40   supply of an item is found to be low or the item is used up
The window 614 preferably includes a “buy” button 616,                   all together, the user simply touches that item in the screen.
selection of which will initiate an on-line purchase of the              The screen is linked with the user's computer system 210
item. The vendor used for purchase of the item can be one                (FIG. 2), or directly to a vendor supply database, so that the
of several on-line grocery store chains which can, in some               user interface 702 will be updated to indicate that the item
cases, deliver goods free of charge to the user's home. The         45   needs to be purchased. The link can be a remote link or can
choice of Such on-line grocery store chains can be prepro                simply be through the manual transfer of a computer read
grammed by the user or can be set by default to an address               able medium, Such as a floppy disk, between the electronic
of a reputable on-line grocer.                                           checklist 702 and the computer system 210. The checklist
   In order to maintain a current inventory, as a user uses the          702 may also include status icons 708 indicating the own
last of a particular item, or notices that the item is getting to   50   ership status reflected in the user interface 602.
a low level, he or she can select the status icon 612 for that              In yet another embodiment of the invention, inventory can
item 610 causing it to change sequentially among the two or              be kept automatically. Various sensors in a pantry and/or
three available states. For example, if the user uses the last           refrigerator (not shown) can sense when an item needs to be
of the available coffee, he or she can select the status icon            replaced. This sensed condition is then delivered to the
612(b). The status icon will change from an “owned' state           55   computer system 210 RIG. 2) whereby the interface 602
612(a) to a “buy' state 612(b). Later, when the item is                  (FIG. 6) is automatically updated to reflect the changed
purchased, the status icon 612(b) will automatically change              ownership status of the item.
to the “purchased but not received state 612(c), until such                 With reference again to FIG. 6, the list categorizations are
time as the product is received. When the product is                     transferable from one remote user to another. For example,
received, the status icon 612(c) will change to the “owned          60   the user may have a friend who has a recipe that the user
state, either by the user selecting the icon 612 or by a remote          wants to try. The friend can email the recipe to the user as
action of the grocery vendor. While the present invention has            a grocery category 606 with all of the ingredients being
been described in terms of being used with an on-line                    listed as items 610. The user can easily enter this recipe into
grocery vendor, those skilled in the art will recognize that             the user interface 602 so that by selecting the recipe as a
the present invention can also be used to maintain an               65   desired category, the name of the recipe will appear as the
inventory of groceries Supplied by a traditional grocery                 list heading with the various ingredients appearing there
vendor, not on-line. In addition, the present invention can be           below as items 610. The interface will automatically deter
           Case 6:20-cv-00988-ADA Document 8-8 Filed 11/02/20 Page 16 of 18


                                                     US 7,173,177 B1
                             9                                                                        10
mine the ownership status of each item/ingredient 610 which             generate a button on the user interface that can be selected
will be reflected in the status icons 612.                              by a user to initiate the purchase.
   With reference now to FIG. 8, a user interface 802 for                  4. The computer readable medium of claim 1, wherein the
managing vehicle maintenance is disclosed. The user inter               instructions are further capable of causing the computer to
face includes a heading 804 which identifies the user inter             provide a link to an on-line vendor from which a user can
face as pertaining to vehicle maintenance. Below the head               purchase at least one un-owned item in the play list.
ing 804 is a list of vehicles 806 owned by the user. Selecting             5. The computer readable medium of claim 4, wherein a
a vehicle 806 will cause that vehicle to appear as a vehicle            purchased item is in the form of music downloaded over the
heading 808, below which will be displayed various main                 network.
tenance procedures 810 which are part of that vehicle's            10
maintenance routine. By selecting one of the procedures                    6. The computer readable medium of claim 4, wherein a
810, information regarding that procedure. Such as when that            purchased item is in the form of a compact disc.
procedure was last performed and when it is due, will be                   7. The computer readable medium of claim 4, wherein the
displayed in a window 812. If a certain maintenance pro                 play list is created and organized by another party who
cedure needs to be performed on the vehicle, an icon 814           15
                                                                        transfers the play list via an electronic communication over
indicating as much will appear beside that procedure.                   the network.
   With continued reference to FIG. 8, when a certain                     8. The computer readable medium of claim 7, wherein the
procedure is selected, a description of one or more local               electronic communication is electronic mail.
service stations will appear in a window 816. The service                  9. The computer readable medium of claim 4, wherein the
station window includes information regarding that service              instructions are further capable of causing the computer to
station and can include a button to obtain schedule infor
mation and a link to the station to schedule an appointment.            indicate that a purchased item has not yet been received.
   The computer 210 (FIG. 2) can be electronically linked                  10. The computer readable medium of claim 1, wherein
with the vehicle so that the vehicle mileage can be moni                the instructions are further capable of causing the computer
tored. When the vehicle mileage reaches a point where a                 to play each owned item selected by a user.
particular maintenance procedure is required, the icon 814         25      11. The computer readable medium of claim 1, wherein
will appear. In addition, the interface 802 can be pro                  the instructions are further capable of causing the computer
grammed to alert the user by sending an email or by                     to play a portion of each un-owned item selected by a user.
displaying a message to the user external from the user                    12. The computer readable medium of claim 1, wherein
interface 804 to let the user know that a maintenance                   the play list is created and organized by another party who
procedure should be performed. It will be appreciated that         30   transfers the play list to a user.
the present embodiment will be useful, not only to private                 13. The computer readable medium of claim 12, wherein
individuals but also to businesses which operate a fleet of             the play list is transferred via the network by using an
vehicles.
   In Summary the present invention provides a system for               electronic communication.
greatly simplifying a user's life by including a single inter             14. The computer readable medium at claim 13, wherein
face from which a user can easily identify both items or           35   the electronic communication is electronic mail.
services which are currently owned and those that need to be               15. The computer readable medium of claim 12, wherein
purchased, and from which he or she can make those                      the party is a music dealer.
required purchases. The system conforms to the user's                      16. The computer readable medium of claim 1, wherein
lifestyle providing seamless, inventory maintenance and                 the user interface includes a first window region and a
purchasing without the need for an electronic or actual            40
                                                                        second window region, the first window region including a
shopping cart.                                                          list icon corresponding to the play list that was transferred
   Although the foregoing invention has been described in               and the second window region including titles of the one or
Some detail for purposes of clarity of understanding, it will           more items in the play list and an indication whether each
be apparent that certain changes and modifications may be               item is owned or un-owned.
practiced within the scope of the appended claims. Accord          45
ingly, the present embodiments are to be considered as                     17. The computer readable medium of claim 16, wherein
illustrative and not restrictive, and the invention is not to be        the user interface includes a third window region having a
limited to the details given herein, but may be modified                mechanism that allows a user to initiate a purchase of at least
within the scope and equivalents of the appended claims.                one un-owned item in the play list.
   What is claimed is:                                             50      18. The computer readable medium of claim 16, wherein
  1. A computer readable medium storing instructions that               the user interface includes a third window region having a
when executed by a computer are capable of causing the                  link to an on-line vendor from which a user can purchase at
computer to:                                                            least one un-owned item in the play list.
   store a play list transferred via a network, wherein the                19. The computer readable medium of claim 18, wherein
     play list includes one or more items;                         55   the play list is created and organized by another party who
   generate a user interface;                                           transfers the play list via an electronic communication over
   display the one or more items on the user interface;                 the network.
   determine whether each item in the play list is owned or               20. The computer readable medium of claim 19, wherein
        un-owned; and                                                   the electronic communication is electronic mail.
   indicate on the user interface whether each item is owned       60     21. The computer readable medium of claim 18, wherein
      or un-owned.                                                      the first window region includes a plurality of play lists and
   2. The computer readable medium of claim 1, wherein the              each of the play lists has a list icon.
instructions are further capable of causing the computer to               22. The computer readable medium of claim 21, wherein
initiate a purchase of at least one un-owned item in the play           the first window region includes a heading corresponding to
list.                                                              65   a category of the play lists.
   3. The computer readable medium of claim 2, wherein the                23. The computer readable medium of claim 1, wherein
instructions are further capable of causing the computer to             the instructions are further capable of causing the computer
         Case 6:20-cv-00988-ADA Document 8-8 Filed 11/02/20 Page 17 of 18


                                                  US 7,173,177 B1
                             11                                                              12
to generate status icons that indicate whether each item is    to provide a link to an on-line vendor from which a user can
owned or un-owned.                                             purchase at least one un-owned item in the play list.
   24. The computer readable medium of claim 23, wherein          26. The computer readable medium of claim 25, wherein
the instructions are further capable of causing the computer   the play list is created and organized by another party who
to provide a mechanism that allows a user to initiate a
purchase of at least one un-owned item in the play list.       transfers the play list via electronic mail over the network.
   25. The computer readable medium of claim 23, wherein
the instructions are further capable of causing the computer
                 Case 6:20-cv-00988-ADA Document 8-8 Filed 11/02/20 Page 18 of 18

                           UNITED STATES PATENT AND TRADEMARK OFFICE
                                  CERTIFICATE OF CORRECTION
PATENT NO.              7,173,177 B1                                                                                 Page 1 of 1
APPLICATION NO. : 10/696379
DATED                  : February 6, 2007
INVENTOR(S)            : Eric J. Gould et al.
It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         On the Title Page.
         Item (75) Inventors.
         Please delete Alice Cark and substitute --Alice Clark--.




                                                                                      Signed and Sealed this
                                                                          Twenty-third Day of February, 2010



                                                                                                 David J. Kappos
                                                                             Director of the United States Patent and Trademark Office
